PER CURIAM.
The petition in this cause was presented to the circuit court seeking an alternative writ of mandamus or a rule nisi directing the probate judges of the several counties of the state to place petitioners’ names on the ballot as candidates for the legislature in the general election to be held on November 6, 1962.
Petitioners were candidates who were eliminated in special primaries held in August, 1962, under the provisions of House Bill 130, Special Session 1962, approved July 23, 1962.
The circuit court denied the petition and the cause was submitted to us on an appeal or, in the alternative, on petition for mandamus.
Based solely upon the record before us and the jurisdictional defects apparent therein, we are constrained to dismiss the appeal and deny the petition for mandamus to the circuit court.
Our conclusion above is in nowise to be interpreted as our approval of, or acquiescence in, the decision of the Federal District Court, Sims v. Frink Allman Co., Inc., 208 F.Supp. 431, purportedly reapportioning the Legislature of the State of Alabama.
Appeal dismissed and petition denied.
LIVINGSTON, C. J., and SIMPSON, MERRILL, and HARWOOD, JJ., concur.